Ethridge, J.,
delivered the opinion of the court.
The motion for a continuance requests the continuance of the case until the circuit court, when it convenes in regular session, may pass upon the question as to whether the instruction which we held in a former opinion a judge could not correct by a proceeding in vacation may be corrected in regular term time. See 86 So. 582.
It appears from the application for a continuance here that a motion has been made and is pending in the circuit court for a correction of the instruction referred to in the former opinion. A copy of the motion in the circuit court is attached to the motion here. The question as to the power of the circuit court to correct an instruction, which was filed and became a part of the record during a term of court, at a subsequent term on motion, is one not free from difficulty. The'motion is not sufficiently briefed for us to reach a conclusion on that point satisfactorily, so we will pretermit a decision of this question until the facts upon the motion are passed upon in the court below, and will then review the action of the court on the motion as well as on the principal case. Of course, if it should develop that the instruction was altered after the term of court in which it was filed and became a part of the record, there would be no difficulty in the case. As the next regular term of the circuit court is due to be held shortly, we will continue the case until the first sitting of this division of the supreme court in May, 1921, and then will pass upon the question in the light of such developments as the evidence on the motion may present.

Biostmned.